The opinion of the Court was delivered by
Sergeant, J.
The spirit of the decision in Ammant v. New Alexandria and Pittsburgh Transportation Company, (13 Serg. & Rawle 210), seems to be, that privileges granted to corporations to construct turnpike roads, canals, &c., are conferred with a view to the public use and accommodation, and that they cannot voluntarily deprive themselves of the lands and real estate and franchises which are necessary for that purpose; nor can they be taken from them by execution and sold by a creditor, because to permit it would tend to defeat the whole object of the charter by taking the improvements out of the hands of the corporation and destroying their use and benefit. It has therefore always been held, and our Acts of Assembly are constructed on that idea, that the franchises and corporate rights of the company and the means vested in them which are necessary to the existence and maintenance of the great public object for which they were created, are incapable of being granted away and transferred by any act of the corporation itself, or by process of another against it in invilum. By the 2d section of the Act of 15th April 1835, authorizing the incorporation of the defendants, they are made capable, among other things, of purchasing, taking and holding such lands, tenements and estates, real and personal, as are necessary in the prosecution of their business as a canal company. And by section 8, they are empowered to enter upon and occupy for the purpose, all the land necessary and suitable for constructing the canal. It is admitted by the court below, and the evidence proves beyond a doubt, that the property levied on here is essentially necessary to the enjoyment of the corporate rights and privileges of the defendants, the house being necessarily occupied by the collector of tolls on the canal as a dwelling for himself and his family, and as a collector, in which he performs the duties of his office. That being the case, what difference can there be whether it is on the site of the canal or on ground adjacent? especially where it may happen, and indeed such appears to be the case here, that if confined to the former, the site would be inconvenient, unsafe, and unfit for a dwelling place for the collector’s family. Nor would the company have expended their money in procuring another building, if they could have been accommodated without it in the office built on ground already taken as part of the line of the canal. The remedy for creditors in such case by sequestration was suggested in the opinion of Chief Justice Tilghman, (13 Serg. & Rawle 210), and has since been carried into effect by the provisions of the Act of *2916th June 1836, and it gives to the creditor all the redress the Legislature thought he could have against the property necessary to the company, consistently with the preservation of the public interests.
Levy and condemnation, and venditioni exponas set aside.